Case 4:19-cv-00180-ALM-KPJ Document 267 Filed 08/19/20 Page 1 of 2 PageID #: 6371


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

   EDWARD BUTOWSKY,                                     §
                                                        §
                  Plaintiff,                            §
                                                        §
   v.                                                   §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                        §
   MICHAEL GOTTLIEB, et al.,                            §
                                                        §
                  Defendants.

                                                ORDER

         On March 31, 2020, the United States District Court for the District of Columbia enjoined

  Plaintiff Edward Butowsky (“Plaintiff”) from pursuing his claims against Defendants Michael

  Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP (collectively, the “BSF Defendants”)

  in this matter. See Dkt. 218-1. On May 11, 2020, the BSF Defendants informed the Court that

  Plaintiff was appealing the United States District Court for the District of Columbia’s granting of

  the anti-suit injunction. See Dkt. 239. As Plaintiff could not timely object to any ruling and/or

  recommendation made by the Court due to the anti-injunction, the Court issued an Order (the

  “Order”) (Dkt. 262) on August 12, 2020, denying the BSF Defendants’ pending motions without

  prejudice to refiling once the anti-suit injunction appeal is resolved.

         On August 17, 2020, the BSF Defendants filed a Letter Brief (Dkt. 263) to the Court

  requesting clarification on the Court’s Order. On August 19, 2020, the Court held a hearing (the

  “Hearing”) to address the Letter Brief and the BSF Defendants’ request stay this matter as to the

  BSF Defendants pending the resolution of the anti-injunction appeal. See Minute Entry on August

  19, 2020. At the Hearing, Plaintiff stated that he is unopposed to the BSF Defendants’ request. See

  id.




                                                    1
    Case 4:19-cv-00180-ALM-KPJ Document 267 Filed 08/19/20 Page 2 of 2 PageID #: 6372


             IT IS THEREFORE ORDERED that the claims between Plaintiff and the BSF

.     Defendants are STAYED pending the resolution of Plaintiff’s appeal of the anti-suit injunction

      issued by the United States District Court for the District of Columbia.

             IT IS FURTHER ORDERED that Plaintiff shall notify the Court within one week of the

      resolution of this appeal.

              So ORDERED and SIGNED this 19th day of August, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                       2
